Case: 1:18-Cv-08009 Document #: 1-1 Filed: 12/05/18 Page 1 of 1 Page|D #:5
1011!20'|8 . Arkansas Secretary of State

 

 

Search lncol"porations. Cooperatives, Banks and insurance Companies

Pr§nter Friendi).l Version
LLC Member information is now confidential per Act 865 of 2007

Use your browser'S back button to return to the Search Resu|ts

§§gin New Search _
For service of process contact the Secretary of Stgte's office

 

Corporation Name WALMART lNC.

Fictitious Names BUD'S D|SCOUNT C|TY
BUD'S WAREHOUSE OUTLET
BUD'S WAREHOUSE OUTLET
FORT SM|TH REN|ARKET|NG
SAM'S CLUB .
SAM'S WHOLESALE CLUB `;
WAL-MART , `
WAL-MART AV|A'I`|ON
WAL-MART EXPRESS
WAL-MART NE|GHBORHOOD MARKET
WAL-MART NE|GHBORHOOD MARKET
WAL-MART SUPERCENTER
WAL-MART SUPERCENTER
WAL-MART SUPERCENTER
WAL-MART SUPERCENTER #‘1147
WAL-MART SUPERCENTER #B
WAL-MART VACAT|ONS
\i'VALTON L|FE F|TNESS CENTER

Fi|ing # 100067582

Fi|ing Type Foreigrl For Proflt Corporation
Filed under Act For Bus Corp; 958 of 1987
Status Good Stand ing

Principa| Address

Reg. Ager\t THE CORPORAT|ON COMPANY

Agent Address 124 WEST CAP|TOL AVENUE SU|TE 1900
L|TTLE ROCK, AR 72201

Dafe Filed 03/3‘11'1970

Ofiicers SEE F|LE, |ncorporator.'Organizer
RICKY ‘(OUNG . Tax Preparer
C DOUGLAS MCM|LLON , President
GORDON ALLISON , Secretary
ANTHON‘( WALKER , \flce-President
M|CHAEL COOK , Treasurer
M BRE`[T BlGGS . Confro||er

Foreign Name N:'A
Foreign Address 702 SW BTH STREET
EZENTON\I|LLEl AR 72716
State of Origin DE
Purchase a Certificate of Ggod BWQY Fran€hi$e TaX for this COl'pDration

Standing for this Entity

EXH|BIT

https:l/vmw.sos.arkansas.govi'corpsi'search_corps.php?DETA|L=9122&corp__type_id=&corp_name=wa|mart&agent_search=&ag §

